DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 13A and 13B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plurality of processing tools in claim 1 (described within the specification as cutter tool 111 and creasing tool 112) and a tool contact separator in claim 7 (described within the specification as solenoids 115 and 116).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s admitted prior art (“APA”).
 Regarding claim 1, APA disclosed a sheet processing apparatus comprising: 
 	a sheet conveyor (page 1, lines 27-35) configured to convey a sheet; 
 	a plurality of processing tools (page 1, line 28, and page 19, lines 12-15) disposed in a conveyance direction of the sheet, the plurality of processing tools configured to perform processing to the sheet; and 
 	a tool moving device configured to move the plurality of processing tools in an intersecting direction intersecting the conveyance direction of the sheet page 19, lines 13-29).  
 	Regarding claim 2, APA disclosed the plurality of processing tools is arranged in a direction parallel to the conveyance direction of the sheet, see Figure 13A. The Examiner notes that each of tools 111A and 112A can broadly be considered “arranged” in a direction parallel to the conveyance direction despite not being both aligned within a single plane within that direction. 
 	Regarding claim 3, APA disclosed the tool moving device is configured to move the plurality of processing tools together in the intersecting direction (see the last paragraph of page 1).  
 	Regarding claim 4, APA disclosed the tool moving device is configured to move the plurality of processing tools in the intersecting direction while in a state in which one of the plurality of processing tools contacts the sheet and another of the plurality of processing tools separates from the sheet (see the last paragraph of page 1).  

 	Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. US 2014/0274643 (“Clark”).
Regarding claim 1, Clark disclosed a sheet processing apparatus comprising: 
 	a sheet conveyor (Figures 5 and 8) configured to convey a sheet; 
 	a plurality of processing tools (20a, 24a, 20b, 24b) disposed in a conveyance direction of the sheet, the plurality of processing tools configured to perform processing to the sheet; and 
 	a tool moving device configured to move the plurality of processing tools in an intersecting direction intersecting the conveyance direction of the sheet (paragraphs 0029 and 0037).  
 	Regarding claim 2, Clark disclosed the plurality of processing tools is arranged in a direction parallel to the conveyance direction of the sheet, see Figure 3A. The Examiner notes that each of tools can broadly be considered “arranged” in a direction parallel to the conveyance direction despite not being both aligned within a single plane within that direction. 
 	Regarding claim 3, Clark disclosed the tool moving device is configured to move the plurality of processing tools together in the intersecting direction (see at least paragraphs 0029 and 0037).  
 	Regarding claim 4, Clark disclosed the tool moving device is configured to move the plurality of processing tools in the intersecting direction while in a state in which one of the plurality of processing tools contacts the sheet and another of the plurality of processing tools separates from the sheet (see paragraph 0037).  
Regarding claim 5, Clark disclosed a tool moving device includes a guide (38, 28a, 30a) configured to guide the plurality of processing tools in the intersecting direction.  
 	Regarding claim 6, Clark disclosed the tool moving device includes a single drive configured to move the plurality of processing tools in the intersecting direction (paragraph 0024).  
 	Regarding claim 7, Clark disclosed a tool contact separator configured to contact and separate the plurality of processing tools with respect to the sheet (paragraph 0037).  
 	Regarding claim 8, Clark disclosed an image forming system comprising: an image forming apparatus configured to form an image on a sheet and eject the sheet with the image (see paragraph 0061); and the sheet processing apparatus according to claim 1 (as mentioned above) configured to process the sheet with the image formed by the image forming apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653